Case 1:21-cv-00539-AJT-TCB Document 1-14 Filed 04/30/21 Page 1 of 2 PagelD# 28
Print | Close Window

Subject: Re:: Collection case
From: Sarah Garcia <gsarah20@yahoo.com>
Date: Mon, Mar 15, 2021 12:37 pm
To: <ag@tbreedenlaw.com>

 

Hi,

Please see the conversation with the owner below. | do not have any electronic paperwork sent by them. There was a letter sent that
| received on Saturday. | would have to take a picture and send it.

On Friday, March 12, 2021, 10:53 AM, Sarah Garcia <gsarah20@yahoo.com> wrote:
No problem.

Have a great day.

On Friday, March 12, 2021, 10:45 AM, TONYDFAIRFAX@AOL.COM <tonydfairfax@aol.com>
wrote:

BY ALL MEANS, HAVE YOUR ATTORNEY CONTACT ME ASAP.

Thanks + Be Safe, Tony
Rapid Recovery
703-273-4224

From: Sarah Garcia <gsarah20@yahoo.com>

To: TONYDFAIRFAX@AOL.COM <tonydfairfax@aol.com>
Sent: Fri, Mar 12, 2021 10:39 am

Subject: Re: : Collection case

Again, | am entitled to documents that | have signed. The way you conduct business is very
unprofessional.

Please send me the signed documents. | can also have my attorney reach out.

Thank you.

On Friday, March 12, 2021, 10:36 AM, TONYDFAIRFAX@AOL.COM
<tonydfairfax@aol.com> wrote:

AGAIN, THE ANSWER IS NO.
YOUR REFUSAL TO PAY IS PUTTING THIS IN THE COURTS.
END OF DISCUSSION.

Thanks + Be Safe, Tony

Rapid Recovery
703-273-4224 EXHIBIT

 

\5

 

 
 

Case 1:21-cv-00539-AJT-TCB Document 1-14 Filed 04/30/21 Page 2 of 2 PagelD# 29

From: Sarah Garcia <gsarah20@yahoo.com>

To: TONYDFAIRFAX@AOL.COM <tonydfairfax@aol.com>
Sent: Fri, Mar 12, 2021 6:50 am

Subject: Re: : Collection case

Tony,

| am not asking for a court date or court documents. | am asking for the
agreement signed between your establishment and myself. Please provide me
with a copy of the agreement signed. You've already said this was going to
court. You gave me a case number.

| am asking for the signed agreement.

| am trying to get this resolved.

Again, please just send me a copy of my signed agreement between your
practice and myself.

Thanks!

On Friday, March 12, 2021, 12:09 AM, TONYDFAIRFAX@AOL.COM
<tonydfairfax@aol.com> wrote:

ONCE YOUR SERVED WITH THE COURT DOCUMENTS, YOU
WILL HAVE YOUR COURT DATE.

PENALTYS + FEES WILL CONTINUE EVERY DAY.

ASK THE JUDGE.!

Thanks + Be Safe, Tony
Rapid Recovery
103-273-4224

From: Sarah Garcia <gsarah20@yahoo.com>

To: TONYDFAIRFAX@AOL.COM <tonydfairfax@aol.com>
Sent: Thu, Mar 11, 2021 9:05 pm

Subject: Re: : Collection case

Excuse me?

| am entitled to a copy of what | have signed. | would appreciate
it if you cooperated and quit the pettiness. Please send mea
copy of my signed agreement.

Thank you.

On Thursday, March 11, 2021, 9:02 PM,
TONYDFAIRFAX@AOL.COM <tonydfairfax@aol.com>
wrote:

NO, YOU MAY ASK THE JUDGE FOR A BILL OF
PARTICULARS WHILE YOU ARE FACING BTHE
JUDGE.

AS | TOLD YOU, YOUR CASE WENT TO THE
ATTORNEYS FOR IMMEDIATE FILING IN
COURTIN ALEXANDRIA COURTS,

BECAUSE OF YOUR REFUSAL TO CONTINUE
PAYING AFTER MANY REPEATED ATTEMPTS.
THE COURTS WILL NOT

 
